Per Curiam.
The judgment of the County Court affirming the judgment entered in the Workmen’s Compensation *519Division in favor of respondent because the Division did not have jurisdiction of the claim petition, is affirmed for the reasons stated by County Judge Mills. As he observed, the filing of a claim petition within the time prescribed by B. 8. 34:15-51 is a jurisdictional requirement. Schwarz v. Federal Shipbuilding & Dry Dock Co., 29 N. J. Super. 374, 376 (App. Div. 1954); Scaglione v. St. Paul Mercury Indemnity Co., 46 N. J. Super. 363, 368 (App. Div. 1957).